DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment filled 1 February 2022 has been entered. Claims 1-8, 10-14, and 20-21 are pending in this application and examined herein.
Drawings
The drawings were received on 1 February 2022.  These drawings are acceptable.
Specification
The amendment to paragraph [0040] of the specification has been considered and the objection to the specification is withdrawn.
Status of Previous Rejections
The rejections under 35 U.S.C. 112 (b) to claims 11, 12, and 21 are withdrawn in view of the amendments to claims 11, 12, and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Benner et al (US 2178773 A), hereinafter Benner in view of Yin et al. (CN 104004958 B, original figures and machine translation), hereinafter Yin, further in view of Bogdahn et al (US 20050069015 A), hereinafter Bogdahn, and Zheng (CN 105546994 A, original figures and machine translation).
Regarding claim 1, Benner teaches a vertical furnace (Fig. 7), with a central space bordered by section 26 composed of graphite (primary reaction section; page 4 left column line 35). The Examiner notes that as material is shown to “drop” through the furnace as seen in Fig. 7, the claimed invention reads on a drop tube furnace. Benner further teaches a layer 33 of powdered carbon such as lampblack or other suitable high temperature insulating material (a refractory; page 4 right column lines 51-59). Benner further teaches section 26 of the lining is heated by current induced into it (a susceptor… through which particles can pass) from the coil 32 (an induction coil around the refractory; page 4 right column lines 12-13). Benner further teaches a distributing member 30 for adding material slowly (at least one particle feeder; page 4 left column lines 67-68). Benner teaches an outer casing 25 of electrically insulating refractory material (an outer shell; page 4 left column line 32), 

Given the teachings discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical furnace of Benner in Fig. 7 to incorporate a section of recrystallized silicon carbide following the primary reaction as shown in Fig. 8 as a muffle, with the predictable benefit of allowing for continued reaction of the fed material already at elevated temperature, increasing the amount of product produced. It would have been further obvious to add insulation surrounded by an outer shell around the muffle, as Benner taught in Fig. 8 a similar furnace to that of Fig. 7, which includes a muffle below the primary reaction section, and is surrounded by the same insulation material layer and outer shell taught in Fig. 7. It would have been further obvious to encase the muffle with the outer shell of electrically insulating refractory material, with the predictable benefit of improving the electrical insulation of the system to safely confine electrical activity within the bounds of the furnace. The Examiner further notes the aspect of flash ironmaking merely comprises an intended use, and as Benner recites all of the structural elements of claim 1, lacking any clear and convincing arguments to the contrary, modified Benner reads on a flash ironmaking drop tube furnace.
Benner does not teach at least one heater located adjacent to a muffle, a gas inlet port or wherein the particle feeder is a rotary valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the muffle of Benner to include a heater as taught by Yin, with the predictable benefit of further increasing the amount of reactions undergone by the fed material by increasing the temperature of the muffle, resulting in greater purity and quantity of product.
Bogdahn teaches a resistance furnace (Title), with a vertically oriented longitudinal axis (Abstract). Bogdahn further teaches in order to avoid the entry of oxygen into the furnace chamber, said chamber is flushed with nitrogen during the drawing process [0050] in Fig. 1 a plurality of gas outlets 85 which jointly form a gas shower located at the top of the furnace (an inlet port for injecting gas into the furnace system; [0050]), and that the gas shower is just as well suited for use in combination with an induction furnace [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical furnace of Benner to include a gas shower at the top of the furnace as taught by Bogdahn, in order to control the atmosphere within the furnace to prevent unwanted oxidation of material and as Bogdan teaches the suitability of the addition of the system to induction furnaces.
Zheng teaches an electronic powder material feeding device (Title), shown in Fig. 1 which includes a fluted shaft 25 (page 7, line 37) reliably fixed, so the fluted shaft 21 drives the fluted disc 2 reliably (a rotary valve particle feeder). Zheng further teaches accurate metering in the unit time because the disc teeth 24 shown in FIG. 4, and the height and the volume of 241 of the tooth sockets between two adjacent fluted disc teeth 24 are equal (Preferred Embodiment, paragraph 19).

Regarding claim 2, Zheng teaches the feeding device shown in Fig. 1 comprises a feeding interface 14 (comprises a particle inlet; page 6 of machine translation, lines 17-23), a discharging port 15 (a discharge outlet), a fluted shaft 25 (page 7, line 37) reliably fixed, so the fluted shaft 21 drives the fluted disc 2 reliably (rotatable rod located between the particle inlet and the discharge outlet, the rotatable rod having a plurality of grooves in the outer surface of the rod arranged parallel to the axis of rotation). 
Regarding claims 3-4, Zheng further teaches in Fig. 1 a PLC electronic controller of the power transmission mechanism 3 to ultimately drive the motion of disc 2 (page 9 of machine translation, paragraph 1). It would be understood by one of ordinary skill in the art the PLC controller of Zheng is used to adjust the volumetric flow rate of the feeder, and would have been obvious to incorporate into the furnace of Benner due to the predictable advantage from adding a controller to control feed rate. As the feeder of Zheng is capable of carrying out the claimed feed volume, it reads on where the [feed] volume is small enough to create a dilute particle curtain and wherein the at least one particle feeder feeds particles into the furnace at a volume of ¼ teaspoon per second per inch.
Regarding claim 5, Benner teaches the lining 26 that is heated by the induction coils (page 4 right column lines 12-13) is made of graphite in some embodiments (page 4 left column lines 35-36).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Yin, Bogdahn, and Zheng as applied to claim 1 above, and further in view of Mullen (GB 2148866 A, original document).

Mullen teaches in Fig. 3, a muffle 54 is shown where between the outer walls of the muffle 54 and the inner wall of the furnace 19 are positioned several vertically spaced conventional electrical heating elements 60 (Specification page 5, lines 21-22), such as Nichrome band heaters (Specification page 5, line 22), which the Examiner notes are a type of resistive electric heater (wherein the at least one heater is a resistance heater). The Examiner further notes Mullen teaches the use of graphite susceptors [for heating], although inductive or resistive elements may alternatively be used (Specification page 6, lines 48-50), showing that an inductive heater may be substituted with a resistive heater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical furnace of Benner to replace the inductive heater with a resistive heater as taught by Mullen, with the predictable advantage that a resistive heater is a simpler heater than an induction heater, with predictably reduced cost and complexity.

Claim 7-8, 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Yin, Bogdahn, and Wang et al (CN 103409579 A, machine translation and original figures), hereinafter Wang.
Regarding claim 7, Benner teaches a vertical furnace (Fig. 7), with a central portion 26 composed of graphite (primary reaction section; page 4 left column line 35). The Examiner notes that as material is shown to “drop” through the furnace as seen in Fig. 7, the claimed invention reads on a drop tube furnace. Benner further teaches a layer 33 of powdered carbon such as lampblack or other suitable high temperature insulating material (a refractory; page 4 right column lines 51-59). Benner further teaches 
Benner further teaches in Fig. 8 a similar furnace for treating briquettes of material (page 5 left column lines 24-25, 29-30), that includes a section 41 of recrystallized silicon carbide (a muffle) following an analogous primary reaction section 38 (page 5 left column line 32), section 41 made of recrystallized silicon carbide, part of which is positioned above the cooled section of the furnace 42 (page 5 left column lines 43-44), where such a lining has the advantage that it is resistant to abrasion and is not acted upon by the vapors generated within the furnace, and at the same time is stable under elevated temperature (page 4 left column lines 44-49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical furnace of Benner in Fig. 7 to incorporate a section of recrystallized silicon carbide following the primary reaction as shown in Fig. 8 as a muffle, allowing for continued reaction of the fed material already at elevated temperature, with the predictable benefit of increasing the amount of product produced. It would have been further obvious to add insulation surrounded by an outer shell around the muffle, as Benner taught in Fig. 8 a similar furnace to that of Fig. 7, which includes a muffle below the primary reaction section, and is surrounded by the same insulation material layer and outer shell taught in Fig. 7. It would have been further obvious to encase the muffle with the outer shell of electrically insulating refractory material, with the predictable benefit of improving the electrical insulation of the system to safely confine electrical activity within the bounds of the furnace. The Examiner further notes the aspect of flash ironmaking merely comprises an intended use, and as Benner recites all of the structural elements of claim 1, lacking any clear and convincing arguments to the contrary, modified Benner reads on a flash ironmaking drop tube furnace.

Yin teaches a vertical furnace (Abstract) which comprises as shown in Figure 1 an upper calcination section 8 (page 4 of machine translation, lines 3-7), and a lower calcining section 9 surrounded by refractory material 7, adjacent to an induction coil (at least one heater located adjacent to the muffle, “10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the muffle of Benner to include a heater as taught by Yin, with the predictable benefit of further increasing the amount of reactions undergone by the fed material by increasing the temperature of the muffle, resulting in greater purity and quantity of product.
Bogdahn teaches a resistance furnace (Title), with a vertically oriented longitudinal axis (Abstract). Bogdahn further teaches in order to avoid the entry of oxygen into the furnace chamber, said chamber is flushed with nitrogen during the drawing process [0050] in Fig. 1 a plurality of gas outlets 85 which jointly form a gas shower located at the top of the furnace (an inlet port for injecting gas into the furnace system; [0050]), and that the gas shower is just as well suited for use in combination with an induction furnace [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical furnace of Benner to include a gas shower at the top of the furnace as taught by Bogdahn, in order to control the atmosphere within the furnace to prevent unwanted oxidation of material and as Bogdan teaches the suitability of the addition of the system to induction furnaces.
Wang teaches a continuous external heat reducing gas direct reduction iron furnace (Title), where in Fig. 15-17 is shown a preheating bin 1 [0043], the lower silo 14 of which is connected to a feeding valve 15 [0043], which feeds material into the reduction chamber of the furnace (above the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical furnace of Benner to incorporate a preheating section above the particle feeder as taught by Wang, in order to dehydrate and dry the incoming material, which would predictably minimize formation of water vapor in the furnace and resultant unwanted splattering of material and minimize risk of generating high pressure and temperature steam that would present process safety hazards.
Regarding claim 8, Benner teaches a final section 28 in Fig. 7 where the entire lower portion of the furnace can be water cooled if desired by means of the water pipes 35 (a heat exchanger; page 4 right column lines 56-58).
Regarding claim 13, Benner teaches the lining 26 that is heated by the induction coils (page 4 right column lines 12-13) to be made of graphite in some embodiments (page 4 left column lines 35-36).

Claim 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Yin as applied to claim 7 above, Bogdahn, and Wang, and further in view of Zheng.
Regarding claim 10, Benner teaches a particle feeder (page 4 left column lines 67-68), and Fig. 7 further shows a hopper that funnels material into the particle feeder (a particle inlet), and an end of the hopper from which material fed to the particle feeder is discharged (a discharge outlet) but does not teach wherein the particle feeder comprises a rotatable rod or a plurality of grooves in the outer surface of the rod arranged parallel to the axis of rotation.
Zheng teaches in Fig. 1 a feeding device comprising a feeding interface 14 (page 6 of machine translation, lines 17-23), a discharging port 15, a fluted shaft 25 (page 7, line 37) reliably fixed, so the fluted shaft 21 drives the fluted disc 2 reliably (a rotatable rod located between the particle inlet and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to use the feeding device of Zheng to include a particle feeder which comprises a rotatable rod located between the particle inlet and the discharge outlet, the rotatable rod having a plurality of grooves in the outer surface of the rod arranged parallel to the axis of rotation. Doing so would incorporate the accurate metering of material flow taught by Zheng, allowing for the benefit of precise control over the rate at which material is fed into the furnace, predictably improving the consistency of the process and in turn the purity of produced product.
Regarding claims 11-12, Zheng further teaches in Fig. 1 a PLC electronic controller of the power transmission mechanism 3 to ultimately drive the motion of disc 2 (page 9 of machine translation, paragraph 1). It would be obvious to one of ordinary skill in the art that the PLC controller of Zheng is used to adjust the volumetric flow rate of the feeder, and would have been further obvious to incorporate into the furnace of Benner due to the predictable advantage from adding a controller to control feed rate. As the feeder of Zheng is capable of carrying out the claimed feed volume, it reads on where the [feed] volume is small enough to create a dilute particle curtain and wherein the at least one particle feeder feeds particles into the furnace at a volume of ¼ teaspoon per second per inch.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Yin, Bogdahn, and Wang as applied to claim 7 above, and further in view of Mullen.

Mullen teaches in Fig. 3, a muffle 54 is shown where between the outer walls of the muffle 54 and the inner wall of the furnace 19 are positioned several vertically spaced conventional electrical heating elements 60 (Specification page 5, lines 21-22), such as Nichrome band heaters (Specification page 5, line 22), which the Examiner notes are a type of resistive electric heater (wherein the at least one heater is a resistance heater). The Examiner further notes Mullen teaches the use of graphite susceptors [for heating], although inductive or resistive elements may alternatively be used (Specification page 6, lines 48-50), showing that an inductive heater may be substituted with a resistive heater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vertical furnace of Benner to replace the inductive heater with a resistive heater as taught by Mullen, with the predictable advantage that a resistive heater is a simpler heater than an induction heater, with predictably reduced cost and complexity.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Yin, Bogdahn, and Wang as applied to claim 8 above, and further in view of Osborn (US 2831759 A), hereinafter Osborn.
Benner teaches a cooled section of the furnace 42 (page 5 left column lines 43-44) and a removal of product by means of the screw conveyor 3 (Fig. 7, page 4 left column lines 72), and Bogdahn teaches introducing a flow of gas into the furnace [0050], however Benner in view of Yin, Bogdahn, and Wang does not teach a cyclone to separate particles from the exhaust gas after cooling. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to use the cyclone of Osborn to separate the particles from the exhaust gas after cooling, in order to recycle the exhaust gases with predictable benefit to the economy of operating the apparatus. The Examiner further notes that while Benner alone does not require use of a means to separate particles from gas, Benner was modified to incorporate a gas flow co-current with the flow of particles through the furnace, therefore one of ordinary skill would look to the art to find an efficient and effective means of separating the gas and particles produced by the combination, such as the cyclone of Osborn.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Yin, Bogdahn, Wang, and Osborn as applied to claim 20 above, and further in view of Scudder (US 20130239523 A1), hereinafter Scudder.
Regarding claim 21, Benner teaches removal of product by means of the screw conveyor 3 (Fig. 7, page 4 left column lines 72), but Benner in view of Yin, Bogdahn, Wang, and Osborn does not teach a bagging device.
Scudder teaches systems and methods for packaging and transporting bulk materials (Title), within a flexible container (a bagging device, Abstract), where bulk materials are defined to include directly reduced iron [0054]. Scudder discloses that a bulk material is conveyed into the interior volume 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to package the product of the furnace with the bagging device and use of inert gas within the bags of Scudder to provide a scalable unit of product packaging, predictably improving the salability of the product, while reducing the risk of combustion of the product improving safety.
Response to Arguments
Applicant's arguments filed 1 February 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Yin is a fundamentally different furnace, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. While Yin is intended to operate so that material moves through the furnace at a different rate than the instant application, the difference does not correlate to a patentable distinction in the actual structure of the apparatus.
In response to applicant's argument that Yin uses a different raw material than the claimed invention, the Examiner notes the material or article worked upon does not limit apparatus claims (See 
In response to applicant's argument that Yin teaches a contrasting flow direction of gas, the Examiner notes that the original claims required only that the flow of gas be in parallel with the falling particles. The Examiner notes that the term parallel only restricts possible directions of travel to the same axis, but not to a specific direction, meaning both a flow of gas co-current, and counter-current to the flow of particles reads on the limitation of parallel, and as such the use of Yin to teach the parallel flow of gas accurately read on the limitation as originally filed, regardless of any expectation of material being blown out of the furnace. As claims 1 and 7 have been amended to explicitly describe a co-current flow of gas relative to the falling particles by reciting the order in which gas interfaces with parts of the structure, a new ground of rejection is provided as necessitated to address this amendment. 
In response to applicant's argument that Yin and Mullen are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yin and Mullen are both drawn to types of furnaces for treating materials, and would therefore be considered analogous. The Examiner further notes that the only teaching incorporated from Mullen is the interchangeability of an induction heater of a muffle with a resistive one, an aspect generally applicable to many types of furnaces, and does not rely on any detailed knowledge of treating carbon fiber, only what type of substitutions may be made in heating means of furnaces. The Examiner notes that the insulation and outer shell of Mullen is no longer being incorporated into the rejection of the claims as it is taught by the new grounds of rejection for claims 1 and 8.

In response to applicant’s argument that there is no disclosure of an outer shell and insulating material in the combination of Yin and Mullen, the limitation is met by the new ground of rejection necessitated by the amendment to claims 1 and 8. 
In response to the applicant’s argument that the claimed insulation is meant to reduce environmental losses rather than prevent worker contact with hot surfaces, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to the applicant’s argument that Zheng does not suggest a rotary valve particle feeder, though Zheng discloses a feeding device for electronic powder material, the material or article worked upon does not limit apparatus claims, and therefore as Zheng teaches the structural limitations of the claim, Zheng reads upon the feeder (See MPEP 2115).
In response to the applicant’s argument that Zheng is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zheng teaches a device for feeding electronics powder to a kiln (a type of 
In response to the applicant’s argument that Yin does not teach a preheating section that preheats the particles before being fed into the furnace system, the Examiner notes that Claim 7 as originally filed states in its preamble that it is drawn to a drop furnace system comprising several components, but then states the particle preheating section preheats the particles before they enter the furnace system, implying the preheating section to not be considered part of the furnace system.  As such, it was interpreted that particles could be preheated before or after interacting with the particle feeder so long as the particles have not yet entered the furnace system, as the particle heater was understood to not itself comprise part of the furnace system. Note the lack of clarity of the independent claim(s) with respect to the recited language of a “furnace system comprising… a particle feeder that feeds… particles into the furnace system” and a “particle preheating section located above the particle feeder” (claim 7, e.g.), which renders the claim(s) confusing as to what is, and is not, encompassed by and within the actual furnace system. Further, the disputed interpretation of Yin to read on a particle preheating section is no longer relied upon due to the new ground of rejection necessitated by amendment.
In response to the applicant’s argument that Zheng does not suggest the features of feeding particles into the furnace with a volume small enough to create a dilute particle certain and feeding particles with a rate of ¼ teaspoons per second per inch, Zheng discloses all of the claimed structure of the claims drawn to a particle feeder, therefore it would be understood that it would be capable of performing the intended functions of the particle feeder lacking any explicit teaching against such an ability in the prior art. Zheng further teaches a PLC electronic controller to ultimately drive the motion of the feeder (page 9 of machine translation, paragraph 1), where it would be understood by one of ordinary skill in the art the PLC controller of Zheng is able to adjust the volumetric flow rate of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733